DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 9/6/2022 is acknowledged.
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Stoica et al. (US 2016/0027938).
With regard to claim 10, Stoica teaches, in Fig 1, a topological insulator structure comprising: an insulating substrate (12); a topological insulator quantum well film (14); and an insulating protective layer (16), wherein the insulating protective layer and the topological insulator quantum well film have a lattice match with each other, and the topological insulator quantum well film and the insulating protective layer are orderly stacked on a surface of the insulating substrate, forming a heterojunction structure ([0044]).
With regard to claim 11, Stoica teaches, in Fig 1, the topological insulator quantum well film has a first lattice constant; the insulating protective layer has a second lattice constant; and a ratio of the first lattice constant to the second lattice constant is between 1:1.1 and 1.1:1 ([0044]).
With regard to claim 12, Stoica teaches, in Fig 1, that the insulating protective layer is grown on a surface of the topological insulator quantum well film by molecular beam epitaxy ([0058]).
With regard to claim 13, Stoica teaches, in Fig 1, that a molecular beam epitaxy growth temperature of the insulating protective layer is in a range from a molecular beam epitaxy growth temperature of the topological insulator quantum well film minus 100° C. to the molecular beam epitaxy growth temperature of the topological insulator quantum well film plus 100° C ([0059]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN-107369757, all citations are made to the attached translation) in view of Stoica et al. (US 2016/0027938).
With regard to claim 1, Guo teaches, in Fig 2, a topological insulator structure comprising: an insulating substrate (not shown, but discussed at page 2, paragraph 8), a topological insulator quantum well film (101), and an insulating protective layer (102), wherein the topological insulator quantum well film and the insulating protective layer are orderly stacked on a surface of the insulating substrate, forming a heterojunction structure (see figure).
  Guo does not explicitly teach that the insulating protective layer is selected from a group consisting of wurtzite-structured CdSe, sphalerite-structured ZnTe, sphalerite-structured CdSe, sphalerite-structured CdTe, sphalerite-structured HgSe, sphalerite-structured HgTe, and combinations thereof.
Stoica teaches, in Fig 3, that the insulating protective layer (16) is selected from the group consisting of wurtzite-structured CdSe, sphalerite-structured ZnTe, sphalerite-structured CdSe, sphalerite-structured CdTe, sphalerite-structured HgSe, or sphalerite-structured HgTe ([0057]) for, “diminishing defect density and stress,” ([0044]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the structure of Guo with the lattice matched layer of Stoica to diminish defect density and stress.
With regard to claim 2, Stoica teaches, in Fig 1, that the insulating protective layer is grown on a surface of the topological insulator quantum well film by molecular beam epitaxy ([0058]).
With regard to claim 3, Guo teaches, in Fig 2, that the topological insulator quantum well film is a magnetically doped topological insulator quantum well film formed by doping a first element and a second element at Sb sites of Sb2Te3 (page 2, final paragraph – page 3, first paragraph).
With regard to claim 4, Guo teaches, in Fig 2, that the first element is selected from the group consisting of Cr, Ti, Fe, Mn, V, and combinations thereof, and the second element is Bi (page 2, final paragraph – page 3, first paragraph).
With regard to claim 5, Guo teaches, in Fig 2, wherein a material of the topological insulator quantum well film is represented by a chemical formula (page 2, final paragraph – page 3, first paragraph).
With regard to claim 6, Guo teaches, in Fig 2, that M and N are respectively selected from Cr, Ti, Fe, Mn or V (page 2, final paragraph – page 3, first paragraph).
With regard to claim 7, Stoica teaches, in Fig 1, that the insulating protective layer is a CdSe layer ([0057]).
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN-107369757, all citations are made to the attached translation) in view of Stoica et al. (US 2016/0027938) and Soree et al. (US 2014/0160835).
With regard to claim 8, Guo/Stoica teach most of the limitations of this claim, as set forth above with regard to claim 1.
Guo/Stoica do not explicitly teach that a thickness of the topological insulator quantum well film is in a range from 5 QL to 10 QL.
Soree teaches, in Fig 2, that a thickness of the topological insulator quantum well film (4) is in a range from 5 QL to 10 QL ([0067]-[0069]), “so as to further increase the current density of the spin-polarized electrons. However, the thickness of the topologic insulator layers 4 should not be too limited so as not decrease the topological insulator effect requiring sufficient bulk material,” ([0067]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the structure of Guo/Stoica with the layer thicknesses of Soree to balance current density and bulk effects.
With regard to claim 9, Guo/Stoica teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Guo/Stoica does not explicitly teach that a thickness of the insulating interlayer is greater than 0.35 nm.
Soree teaches, in Fig 2, that a thickness of the insulating interlayer (5) is greater than 0.35 nm ([0068]) so that, “the different topological insulator layers 4 are isolated from each other,” ([0068]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the structure of Guo/Stoica with the layer thicknesses of Soree to maintain isolation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829